ORDER
IRWIN B. SELIGSOHN of WEST ORANGE, who was admitted to the bar of this State in 1963, having pleaded guilty in the Superior Court of New Jersey, Essex County, to conspiracy to commit health care claims fraud (second degree), in violation of N.J.S.A. 2C:5-2, criminal use of runners (third degree), in violation of N.J.S.A. 2C:21-22.1 and 2C:2-6, and tax fraud (third degree), in violation of N.J.S.A. 54:52-10 and 2C:2-6, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), IRWIN B. SELIGSOHN is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that IRWIN B. SELIGSOHN be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that IRWIN B. SELIGSOHN comply with Rule 1:20-20 dealing with suspended attorneys.